Exhibit 10.2

 

 

GUARANTEE AND SECURITY AGREEMENT

 

Dated as of

 

April 30, 2015

 

among

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.,

 

21ST CENTURY ONCOLOGY, INC.,

 

THE SUBSIDIARIES OF
21ST CENTURY ONCOLOGY, INC.
parties hereto from time to time

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1.

Definitions

1

1.2.

Other Definitional Provisions

6

 

 

 

SECTION 2.

GUARANTEE

6

2.1.

Guarantee

6

2.2.

Guarantee of Payment

6

2.3.

No Limitations

6

2.4.

Reinstatement

7

2.5.

Agreement To Pay; Subrogation

8

2.6.

Information

8

2.7.

Savings

8

2.8.

Keepwell

8

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

8

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

11

4.1.

Perfected First Priority Liens

11

4.2.

Organizational Information

12

4.3.

Investment Property

12

4.4.

Intellectual Property

12

 

 

 

SECTION 5.

COVENANTS

13

5.1.

Delivery of Instruments, Certificated Securities and Chattel Paper

13

5.2.

Maintenance of Insurance

13

5.3.

Chief Executive Office, Name, etc.

13

5.4.

Investment Property

13

5.5.

Intellectual Property

14

5.6.

Commercial Tort Claims

15

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

16

6.1.

Certain Matters Relating to Receivables

16

6.2.

Communications with Obligors; Grantors Remain Liable

17

6.3.

Pledged Stock

18

6.4.

Proceeds to be Turned Over To Administrative Agent

19

6.5.

Application of Proceeds

20

6.6.

Code and Other Remedies

20

6.7.

Deficiency

21

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

21

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

21

7.2.

Duty of Administrative Agent

23

7.3.

Execution of Financing Statements

23

7.4.

Authority of Administrative Agent

24

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.

INDEMNITY, SUBROGATION AND SUBORDINATION

24

8.1.

Indemnity and Subrogation

24

8.2.

Contribution and Subrogation

25

8.3.

Subordination

25

 

 

 

SECTION 9.

MISCELLANEOUS

25

9.1.

Amendments in Writing

25

9.2.

Notices

25

9.3.

No Waiver by Course of Conduct; Cumulative Remedies

25

9.4.

Enforcement Expenses; Indemnification

26

9.5.

Successors and Assigns

26

9.6.

Set-Off

26

9.7.

Counterparts

26

9.8.

Severability

26

9.9.

Section Headings

26

9.10.

Integration

26

9.11.

GOVERNING LAW

27

9.12.

Submission To Jurisdiction; Waivers

27

9.13.

Acknowledgments

27

9.14.

Additional Grantors

28

9.15.

Authorization to Release Guarantees and Liens

28

9.16.

Termination or Release

28

9.17.

WAIVER OF JURY TRIAL

29

9.18.

Subject to Intercreditor Agreement

29

 

SCHEDULES

 

Schedule A

Investment Property

Schedule B

Perfection Information

Schedule C

Jurisdictions of Organization and Chief Executive Offices

Schedule D

Intellectual Property

Schedule E

Commercial Tort Claims

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND SECURITY AGREEMENT

 

GUARANTEE AND SECURITY AGREEMENT, dated as of April 30, 2015, made by 21ST
CENTURY ONCOLOGY HOLDINGS, INC. (“Holdings”), 21ST CENTURY ONCOLOGY, INC. (the
“Borrower”) and certain subsidiaries of 21ST CENTURY ONCOLOGY, INC. who are or
become signatories hereto, in favor of MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement, dated as of April 30, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders and the Administrative Agent.

 

WITNESSETH

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to make valuable transfers to one or more of the Grantors
in connection with the operation of their businesses;

 

WHEREAS, the Grantors will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligation of the Lenders to make their respective extensions
of credit to the Borrower under the Credit Agreement that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
make their respective extensions of credit to the Borrower under the Credit
Agreement, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

 

SECTION 1.         DEFINED TERMS.

 

1.1.         Definitions.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement, and the
following terms are used herein as defined in the New York UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claim, Documents,
Equipment, General Intangibles, Health-Care-Insurance Receivables, Instruments
and Inventory.

 

The following terms shall have the following meanings:

 

“Agreement”:  this Guarantee and Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“Borrower”:  as defined in the Recitals.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Contracts”:  any contract or agreement between a Grantor and any Person, or an
invoice sent by such Grantor, pursuant to or under which a Receivable shall
arise or be created, or which evidences a Receivable.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook, lockbox account or like account maintained with a depository
institution.

 

“Excluded Property”: as defined in Section 3.

 

“Government Receivable”:  any Receivable that, consistent with the Borrower’s
past accounting practice, is initially classified as a Medicare receivable,
Medicaid receivable or CHAMPUS receivable.

 

“Government Receivable Accounts”:  as defined in Section 6.1(c).

 

“Grantors”:  Holdings, the Borrower and the Subsidiary Guarantors.

 

“Guarantors”:  Holdings and the Subsidiary Guarantors.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Cash Management Obligations to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise,
including interest, fees and other amounts accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
the like proceeding, relating to the Borrower or any Guarantor, whether or not a
claim for such interest, fees or other amounts is allowed in such proceeding.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges under any intellectual property, whether owned or licensed, and
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Patents and the Trademarks.

 

2

--------------------------------------------------------------------------------


 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower, Holdings or any of its Restricted Subsidiaries.

 

“Investment Property”:  to the extent shares of Capital Stock are not Excluded
Property, the collective reference to (i) all “investment property” as such term
is defined in Section 9-102(a)(49) of the New York UCC and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes, Pledged LLC
Interests and all Pledged Stock.  Notwithstanding anything else herein to the
contrary, the definition of “Investment Property” shall be limited (A) in the
case of a Foreign Subsidiary or a first-tier Domestic Foreign Holding Company,
to 65% of such Capital Stock in such Subsidiary, (B) in the case of any
Subsidiary of a Foreign Subsidiary or a Domestic Foreign Holding Company, to 0%
of such Capital Stock in such Subsidiary, (C) in the case of any Insurance
Subsidiary, to 0% of such Capital Stock in such Insurance Subsidiary, (D) in the
case of any Subsidiary that is a Joint Venture or a Non-Wholly-Owned Subsidiary,
to the extent the granting of a security interest therein is prohibited by the
terms of the organizational documents or any shareholder or similar agreement of
such Joint Venture or Subsidiary, to 0% of such Capital Stock in such
Subsidiary, (E) in the case of any Non-Profit Entity, to the amount of such
entity’s Capital Stock that can be pledged pursuant to the applicable law or
regulations governing such entity, (F) in the case of any Immaterial Subsidiary,
to 0% of such Capital Stock in such Immaterial Subsidiary and (G) in the case of
any Subsidiary that is an Unrestricted Subsidiary, to 0% of such Capital Stock
of such Unrestricted Subsidiary.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Loan Document Obligations”:  the “Secured Obligations” as defined in the Credit
Agreement.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Loan Document Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Pledged LLC Interests”:  to the extent such interests are not Excluded
Property, in each case, whether now existing or hereafter acquired, all of each
Grantor’s right, title and interest in and to:

 

(a)           the membership interests comprising Capital Stock of any Issuer
that is a limited liability company, but not any of such Grantor’s obligations
from time to time as a holder of interests in any such Issuer (unless the
Administrative Agent or its designee, on behalf of the Administrative Agent and
the Lenders, shall elect to become a holder of interests in any such Issuer in
connection with its exercise of remedies pursuant to the terms hereof);

 

3

--------------------------------------------------------------------------------


 

(b)           any and all moneys due and to become due such Grantor now or in
the future by way of a distribution made to such Grantor in its capacity as a
holder of such membership interests comprising Capital Stock in any such Issuer
or otherwise in respect of each such Grantor’s interest as a holder of such
membership interests comprising Capital Stock of any such Issuer;

 

(c)           any other property of any such Issuer to which such Grantor now or
in the future may be entitled in respect of its membership interests comprising
Capital Stock in any such Issuer by way of distribution, return of capital or
otherwise;

 

(d)           any other claim or right which such Grantor now has or may in the
future acquire in respect of its membership interests comprising Capital Stock
in any such Issuer;

 

(e)           all certificates of any nature whatsoever representing any of the
foregoing that are granted by any such Issuer to such Grantor while this
Agreement is in effect; and

 

(g)           to the extent not otherwise included, all Proceeds of any or all
of the foregoing.

 

Notwithstanding anything else herein to the contrary, the definition of “Pledged
LLC Interests” shall, with respect to any Foreign Subsidiary, Domestic Foreign
Holding Company, Insurance Subsidiary, Non-Profit Entity or Immaterial
Subsidiary, be limited (A) in the case of a Foreign Subsidiary or a first-tier
Domestic Foreign Holding Company, to 65% of the Capital Stock in such
Subsidiary, (B) in the case of any Subsidiary of a Foreign Subsidiary or a
Domestic Foreign Holding Company, to 0% of the Capital Stock in such Subsidiary,
(C) in the case of any Insurance Subsidiary, to 0% of the Capital Stock in such
Insurance Subsidiary, (D) in the case of any Non-Profit Entity, to the amount of
such entity’s Capital Stock that can be pledged pursuant to the applicable law
or regulations governing such entity and (E) in the case of any Immaterial
Subsidiary, to 0% of the Capital Stock in such Immaterial Subsidiary.

 

“Pledged Notes”:  all promissory notes listed on Schedule A on the Closing Date,
all Intercompany Notes at any time issued to any Grantor and all other
promissory notes in excess of $2,500,000 issued to or held by any Grantor (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business).

 

“Pledged Securities”:  the collective reference to the Pledged LLC Interests,
the Pledged Stock and the Pledged Notes, together with any Proceeds thereof.

 

“Pledged Stock”:  to the extent shares of Capital Stock are not Excluded
Property, the shares of capital stock comprising Capital Stock listed on
Schedule A on the Closing Date, together with any other shares of Capital Stock
and related stock certificates (if any), options, interests or rights of any
nature whatsoever in respect of the Capital Stock (other than Pledged LLC
interests) of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect; provided, however, such security
interest shall be limited (A) in the case of a Foreign Subsidiary or a
first-tier Domestic Foreign Holding Company, to 65% of such Capital Stock in
such Subsidiary, (B) in the case of any Subsidiary of a Foreign Subsidiary or a
Domestic Foreign Holding Company, to 0% of such Capital Stock in such
Subsidiary, (C) in the case of any Insurance Subsidiary, to 0% of such Capital
Stock in such Insurance Subsidiary, (D) in the case of any

 

4

--------------------------------------------------------------------------------


 

Subsidiary that is a Joint Venture or a Non-Wholly-Owned Subsidiary, to the
extent the granting of a security interest therein is prohibited by the terms of
the organizational documents or any shareholder or similar agreement of such
Joint Venture or Subsidiary, to 0% of such Capital Stock in such Subsidiary,
(E) in the case of any Non-Profit Entity, to the amount of such entity’s Capital
Stock that can be pledged pursuant to the applicable law or regulations
governing such entity, (F) in the case of any Immaterial Subsidiary, to 0% of
such Capital Stock in such Immaterial Subsidiary and (G) in the case of any
Subsidiary that is an Unrestricted Subsidiary, to 0% of such Capital Stock of
such Unrestricted Subsidiary.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Guarantor
that, at the time the relevant guarantee (or grant of the relevant security
interest, as applicable) becomes or would become effective with respect to such
Swap Obligation, has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and which may cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor provision
thereto).

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account and any HealthCare-Insurance Receivable).

 

“Retained Rights”:  with respect to any Government Receivable of a Grantor
(except to the extent the obligor thereon may be required, pursuant to a
court-ordered assignment which is valid, binding and enforceable under
applicable Medicare and Medicaid laws, rules and regulations to make payments
directly to a Person other than any applicable Grantor as the provider of the
services giving rise thereto), the rights of such applicable Grantor to collect
and receive direct payment from the Governmental Authority obligated in respect
of such Government Receivable and, as applicable, to enforce the claim giving
rise thereto against any federal Government Authority to the extent the
retention of such rights is required by Requirements of Law; provided, however,
that even in the absence of such a court-ordered assignment, the “Retained
Rights” shall not include the right of any applicable Grantor to retain the
collections or other Proceeds on any Government Receivable once payment thereon
has been made to any applicable Grantor as the provider of the services giving
rise thereto.

 

“Secured Parties”:  the collective reference to (a) the Lenders, (b) the
Administrative Agent, (c) the Issuing Lender, (d) the Swingline Lender, (e) each
counterparty to any Specified Swap Agreement, (f) each Lender or its Affiliate
or any other Person to which any Cash Management Obligations are owed, and
(g) the permitted successors and assigns of each of the foregoing.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto and
(ii) the right to obtain all renewals thereof.

 

1.2.         Other Definitional Provisions.  The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.  Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.   In addition, Section 1.2 of the Credit Agreement shall
be applicable to this Agreement.

 

SECTION 2.         GUARANTEE.

 

2.1.         Guarantee.  Each Guarantor unconditionally guarantees, to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors and permitted assigns, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the due and
punctual payment and performance by the applicable Loan Party when due of the
Loan Document Obligations or Guarantor Obligations of such Loan Party (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor).  Each of the Guarantors further agrees that the Loan Document
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Loan Document Obligation.  Each
of the Guarantors waives (but only during the term of this Agreement) (except
with respect to such rights as are prohibited from being waived by applicable
law) presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any of the Loan Document Obligations, and also waives notice
of acceptance of its guarantee and notice of protest for nonpayment.

 

2.2.         Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and, to the extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any security held for the payment of the Loan Document Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other Person.

 

2.3.         No Limitations.

 

(a)           Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 9.16, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense (other than

 

6

--------------------------------------------------------------------------------


 

defense of payment or performance) or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Loan Document Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of any security held by the
Administrative Agent or any other Secured Party for the payment and performance
of the Obligations or any of them; (iv) any default, failure or delay, willful
or otherwise, in the performance of the Loan Document Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the payment in full of all the Loan Document
Obligations (other than contingent indemnification obligations not then due) or
cash collateralization of Letters of Credit as permitted pursuant to the terms
of the Credit Agreement).  To the extent not prohibited under the Credit
Agreement, each Guarantor expressly authorizes the Collateral Agent in
accordance with the terms hereof and the Credit Agreement (i) to take and hold
security for the payment and performance of the Obligations, (ii) to exchange,
waive or release any or all such security (with or without consideration) or
(iii) to enforce or apply such security and direct the order and manner of any
sale thereof in its sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the defense of performance or payment in
full of all the Loan Document Obligations.  To the extent not prohibited under
the Credit Agreement, the Administrative Agent may, at its election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Loan Document Obligations have been paid in
full.  To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or right of exercise of subrogation or other right or remedy of
such Guarantor against the Borrower or any other Loan Party, as the case may be,
or any security.

 

2.4.         Reinstatement.  Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
to the extent at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.

 

7

--------------------------------------------------------------------------------


 

2.5.         Agreement To Pay; Subrogation.  In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Loan
Document Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Loan Document Obligation.  Upon payment by any Guarantor of any sums
to the Administrative Agent as provided above, all rights of such Guarantor
against the Borrower or any other Loan Party arising as a result thereof by way
of right of exercise of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Section 8.

 

2.6.         Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Loan Document Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither  the Administrative Agent nor the other Secured Parties will have
any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

2.7.         Savings.  In any action or proceeding involving any state corporate
limited partnership or limited liability company law, or any applicable state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 2.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 2.1, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 8.2) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

2.8.         Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Section 2 in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this Section 2, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section 2.8 shall
remain in full force and effect until a discharge of the Guarantor Obligations.
Each Qualified ECP Guarantor intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3.         GRANT OF SECURITY INTEREST.  Each Grantor hereby collaterally
assigns, pledges and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by

 

8

--------------------------------------------------------------------------------


 

such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(a)           all Accounts;

 

(b)           Letter of Credit rights;

 

(c)           all Chattel Paper;

 

(d)           all Contracts;

 

(e)           all Deposit Accounts;

 

(f)            all Documents;

 

(g)           all Equipment;

 

(h)           all General Intangibles;

 

(i)            all Instruments;

 

(j)            all Intellectual Property;

 

(k)           all Inventory;

 

(l)            all Investment Property;

 

(m)          all Receivables (including without limitation Government
Receivables);

 

(n)           commercial tort claims as listed on Schedule E;

 

(o)           all books and records pertaining to the Collateral; and

 

(p)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing supporting obligations and all collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

provided, that in no event will “Collateral” be deemed to include any Retained
Rights.

 

Notwithstanding the foregoing provisions of this Section 3, such grant of
security interest shall not extend to, and the term “Collateral” shall exclude
(a) (i) Contracts, lease, licenses, Chattel Paper, Intellectual Property and
other General Intangibles, or assets subject thereto , if any, (but shall not
include the Receivables, collections and Proceeds thereof) which are now or
hereafter held by Grantor as licensee, lessee or otherwise, to the extent that
(and only for so long as) such Contracts, Chattel Paper and other General
Intangibles, or assets subject thereto, if any, are not assignable or capable of
being encumbered as a matter of law or under the terms of the license, lease or
other agreement applicable thereto (but solely to the extent that any such
restriction shall

 

9

--------------------------------------------------------------------------------


 

be enforceable under applicable law, including Sections 9-406, 9-407, 9-408 or
9-409 of the New York UCC, in respect of the grant of a security interest
hereunder), without the consent of the licensor or lessor thereof, or other
applicable party thereto, (ii) assets owned by any Grantor on the Closing Date
or hereafter acquired and any proceeds thereof that are subject to a Lien
securing a Capital Lease Obligation or a purchase money obligation permitted to
be incurred pursuant to the Credit Agreement or any other Lien permitted by
Section 7.3(g) of the Credit Agreement to the extent and for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation or purchase money obligation)
validly prohibits the creation of any other Lien on such assets and proceeds,
(iii) any property and any person existing at the time such property or person
is acquired or merged with or into or consolidated with any Grantor that is
subject to a Lien permitted by Section 7.3(m) of the Credit Agreement to the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of any other Lien on such property, (iv)
any intent-to-use Trademark application for which a statement of use has not
been filed and accepted with the U.S. Patent and Trademark Office or any other
Intellectual Property to the extent and for so long as creation by a Grantor of
a security interest therein would result in the loss by such Grantor of any
rights therein, (v) (A) any Capital Stock in any Unrestricted Subsidiary and
proceeds of the Capital Stock of any Unrestricted Subsidiary and (B) (x) in the
case of a Foreign Subsidiary or a first-tier Domestic Foreign Holding Company,
Capital Stock in excess of 65% of such Subsidiary’s Capital Stock, (y) in the
case of any Subsidiary of a Foreign Subsidiary, a Domestic Foreign Holding
Company, an Immaterial Subsidiary or an Insurance Subsidiary, 100% of the
Capital Stock in such Subsidiary and (z) in the case of any Non-Profit Entity,
the amount of such entity’s Capital Stock that is prohibited or restricted from
being pledged pursuant to the applicable law or regulations governing such
entity (with no requirement to obtain the consent of any governmental authority
or third party), (vi) any interest in a Joint Venture or a Subsidiary that is
not a Wholly-Owned Subsidiary to the extent the granting of a security interest
therein is prohibited by the terms of the organizational documents or any
shareholder or similar agreement of such Joint Venture or Subsidiary, (vii) any
motor vehicle or other assets subject to certificates of title, (viii) any
fee-owned real property with a value less than $5,000,000 and any leasehold
interests in real property (with no requirement to obtain landlord waivers,
estoppels or collateral access letters), (ix) any assets if, as reasonably
determined by the Borrower in writing, granting a security interest therein to
the Administrative Agent for the benefit of the Secured Parties would result in
adverse tax consequences to Holdings or any of its Restricted Subsidiaries, (x)
any asset if, in the good faith determination of the Borrower (in consultation
with the Administrative Agent), the burden, cost or consequences to Holdings or
its Restricted Subsidiaries of creating or perfecting such security interests in
favor of the Administrative Agent for the benefit of the Secured Parties is
excessive in relation to the benefits to be obtained therefrom by the Secured
Parties, (xi) letter of credit rights, except to the extent perfection of the
security interest therein is accomplished by the filing of a Uniform Commercial
Code financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights, other than a filing
of a Uniform Commercial Code financing statement), (xii) Commercial Tort Claims
valued below $2,500,000 in the good faith determination of the Borrower; (xiii)
any governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest is prohibited or restricted
thereby (after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code of any applicable jurisdiction or other applicable Law
and other than Proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform

 

10

--------------------------------------------------------------------------------


 

Commercial Code of any applicable jurisdiction or other applicable Law
notwithstanding such prohibition and (xiv) pledges and security interests
prohibited or restricted by applicable law (including any requirement to obtain
the consent of any governmental authority or third party, including without
limitation, no requirement to comply with the Assignment of Claims Act or any
similar statute) and (b) any non-U.S. assets that require action under the law
of any non-U.S. jurisdiction to create or perfect a security interest in such
assets, including any intellectual property registered in any non-U.S.
jurisdiction (and no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction shall be required with respect to any assets)
(each of the foregoing in clauses (a) and (b), collectively, the “Excluded
Property”).

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the Closing
Date for the perfection of security interests in the assets of any Loan Party on
such date) where it reasonably determines, in consultation with the Borrower,
that perfection cannot be accomplished without undue efforts or expense by the
time or times at which it would otherwise be required by this Agreement or the
other Loan Documents.

 

Notwithstanding anything herein to the contrary, (i) in no event shall any
Grantor be required to (w) perfect a security interest in (A) any foreign
Intellectual Property or (B) in any goods covered by a certificate of title, (x)
take any action intended to cause any property that constitutes Excluded
Property to constitute Collateral, (y) take any action, other than the filing of
UCC financing statements and other actions otherwise required to be taken
hereunder, to perfect any Lien in any assets located outside of the United
States, or (z) deliver (A) control agreements, (B) landlord waivers, (C) bailee
letters, (D) other similar third-party documents, or (E) foreign security
documents, (ii) in no event shall the Collateral include or the security
interest granted hereunder or under any other Security Document attach to any
Excluded Property (the actions described in this paragraph, collectively,
“Excluded Actions”), (iii) none of the covenants or representations and
warranties herein or in any other Loan Document shall be deemed to apply to any
property constituting Excluded Property and (iv) none of the covenants or
representations and warranties herein or in any other Loan Document shall be
deemed to apply to, or require the performance of any Excluded Actions.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES.  To induce the Administrative
Agent and the Secured Parties to make their respective extensions of credit to
the Borrower under the Credit Agreement, each Grantor hereby represents and
warrants to the Administrative Agent and each Lender that:

 

4.1.         Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement with respect to Collateral in which a security
interest may be perfected by filing, recording or registering financing
statements in a filing office in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the Uniform Commercial
Code in such jurisdictions (“U.S. Collateral”) (a) upon timely completion of the
filings, recordings, and registrations specified on Schedule B and payment of
all applicable filing fees in connection therewith will constitute valid
perfected security interests in all such U.S. Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable (subject to the effect of
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting creditors’ rights generally and general

 

11

--------------------------------------------------------------------------------


 

equitable principles, whether considered in a proceeding in equity or at law) in
accordance with the terms hereof under the applicable Uniform Commercial Code
against all creditors of such Grantor and any Persons purporting to purchase
such U.S. Collateral from such Grantor; provided, that additional filings may be
required to perfect the Administrative Agent’s security interest in any
Intellectual Property acquired after the Closing Date and (b) are prior to all
other Liens on the U.S. Collateral in existence on the Closing Date except for
Permitted Liens.

 

4.2.         Organizational Information.  On the Closing Date, such Grantor’s
(i) chief executive office, (ii) exact legal name, (iii) jurisdiction of
formation, organization or incorporation (as applicable) and (iv) organizational
identification number (if any) is as specified on Schedule C.

 

4.3.         Investment Property.  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor (other than
Capital Stock in Non-Profit Entities, Foreign Subsidiaries, Domestic Foreign
Holding Companies, Insurance Subsidiaries, Joint Ventures and Non-Wholly-Owned
Subsidiaries, Immaterial Subsidiaries and Unrestricted Subsidiaries not required
to be pledged pursuant to the Loan Documents).  The Pledged LLC Interests
pledged by the Grantors constitute all the issued and outstanding Capital Stock
of each Issuer that is a limited liability company in which any Grantor has any
right, title or interest (other than Capital Stock in Non-Profit Entities,
Foreign Subsidiaries, Domestic Foreign Holding Companies, Insurance
Subsidiaries, Joint Ventures and Non-Wholly-Owned Subsidiaries, Immaterial
Subsidiaries and Unrestricted Subsidiaries not required to be pledged pursuant
to the Loan Documents).  All the shares of the Pledged Stock and the Pledged LLC
Interests have been duly and validly issued and in the case of the Pledged Stock
are fully paid and nonassessable.  To the knowledge of such Grantor, each of the
Pledged Notes constitutes the legally valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).  Such Grantor is the record and beneficial owner of, and
has good and legal title to, the Investment Property pledged by it hereunder,
free of any and all Liens of, any other Person, except the Lien created by this
Agreement and Permitted Liens.

 

4.4.         Intellectual Property.  Schedule D lists all U.S. federal
registrations and applications for registration of Intellectual Property owned
by such Grantor in its own name on the Closing Date. Except as set forth in
Schedule D or as would not reasonably be expected to have a Material Adverse
Effect, on the Closing Date, all material Intellectual Property owned by such
Grantor is subsisting, unexpired and, to the knowledge of the Grantor, valid and
enforceable, has not been abandoned and does not infringe the intellectual
property rights of any other Person.  Except as set forth in Schedule D, on the
Closing Date, none of the material Intellectual Property owned by such Grantor
is the subject of any material exclusive licensing agreement pursuant to which
such Grantor is the licensor.  No holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of, or such Grantor’s rights in, any Intellectual Property owned by
such Grantor in any respect that would reasonably be expected to have a Material
Adverse Effect.  No action or proceeding is pending, or, to the knowledge of
such Grantor, threatened, on the Closing Date (i) seeking to limit, cancel or
question the validity of any material Intellectual Property owned by such
Grantor or such Grantor’s

 

12

--------------------------------------------------------------------------------


 

ownership interest therein, or (ii) which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect on the value of any
Intellectual Property owned by such Grantor.

 

SECTION 5.         COVENANTS.  Each Grantor covenants and agrees with the
Administrative Agent and the Secured Parties that, from and after the date of
this Agreement until the Secured Obligations (other than obligations under or in
respect of Swap Agreements) (excluding contingent indemnity obligations not then
due) shall have been paid in full, no Letter of Credit shall be outstanding (or
shall have been cash collateralized or replaced in a manner reasonably
satisfactory to the Administrative Agent) and the Commitments shall have
terminated:

 

5.1.         Delivery of Instruments, Certificated Securities and Chattel
Paper.  Each Instrument, Certificated Security or Chattel Paper constituting
Collateral (other than checks delivered in the ordinary course of business which
will promptly be deposited for collection) shall be promptly (and in any event
within 60 days of the acquisition thereof) delivered by each Grantor to the
Administrative Agent, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided that no Grantor shall be obligated to deliver to the Administrative
Agent any such Instrument, Certificated Securities (other than Pledged
Securities issued by a Restricted Subsidiary of Holdings) or Chattel Paper held
by such Grantor with a face amount less than $2,500,000.

 

5.2.         Maintenance of Insurance.  Each Grantor or an Affiliate on behalf
of such Grantor will at all times maintain insurance, at such Grantor’s own
expense to the extent and in the manner provided in the Credit Agreement.

 

5.3.         Chief Executive Office, Name, etc.  Such Grantor will not, except
upon written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein within 60
days (or such longer period as agreed to by the Administrative Agent) of the
occurrence of any of (i), (ii) or (iii) below:

 

(i)       change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.2;

 

(ii)      change its legal name, identity or corporate structure to such an
extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading; or

 

(iii)     change its organizational identification number.

 

5.4.         Investment Property.

 

(a)           If such Grantor shall receive any stock certificate or a
certificate evidencing membership interests or partnership interests (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer constituting Pledged
Stock or Pledged LLC Interests, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any

 

13

--------------------------------------------------------------------------------


 

shares of the Pledged Stock or the Pledged LLC Interests owned by such Grantor,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
endorsed by such Grantor to the Administrative Agent if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the obligations of such Grantor hereunder
(subject to the limitation set forth in Section 6.9(c) of the Credit
Agreement).  Except as a result of a transaction permitted under the Credit
Agreement, any sums paid upon or in respect of such Investment Property upon the
liquidation or dissolution of any Issuer shall be applied by the relevant
Grantor as set forth in the Credit Agreement.

 

(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not (i) Dispose of the Investment Property or Proceeds thereof
constituting Collateral (except pursuant to a transaction permitted by the
Credit Agreement) or (ii) create, incur or permit to exist any Lien with respect
to, any of the Investment Property or Proceeds thereof constituting Collateral,
or any interest therein, except for the Liens created by this Agreement or
Permitted Liens.

 

(c)           In the case of each Grantor which is an Issuer of Pledged Stock or
Pledged LLC Interests, such Issuer agrees that (i) it will be bound by the terms
of this Agreement relating to the Investment Property issued by it and will
comply with such terms insofar as such terms are applicable to it and (ii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 with respect to the Investment Property issued by it.

 

5.5.         Intellectual Property.

 

(a)           Except as would not reasonably be expected to result in a Material
Adverse Effect, such Grantor will (i) continue to use each material Trademark
owned by such Grantor (based upon such Grantor’s offering of products and/or
services) on each and every trademark class of goods for which such Trademark is
currently used, to the extent necessary in order to maintain such Trademark in
full force free from any claim of abandonment for non-use, (ii) maintain
substantially the same standards of quality of products and services offered
under such Trademark as are currently maintained, (iii) use such Trademark with
the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, and (iv) not knowingly (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or materially
destroyed, invalidated, harmed or impaired.

 

(b)           Such Grantor will not knowingly do any act, or knowingly omit to
do any act, whereby it is reasonably foreseeable any material Patent owned by
such Grantor may become forfeited, abandoned or dedicated to the public for so
long as such Patent is material to the business of such Grantor, except at the
end of its statutory term.

 

(c)           Such Grantor will not knowingly do any act or knowingly omit to do
any act whereby it is reasonably foreseeable that any material Copyright owned
by Grantor may become

 

14

--------------------------------------------------------------------------------


 

invalidated or otherwise materially impaired or fall into the public domain for
so long as such Copyright is material to the business of the Grantor, except at
the end of its statutory term.

 

(d)           Except as would not reasonably be expected to result in a Material
Adverse Effect, such Grantor will not knowingly do any act that knowingly uses
any material Intellectual Property owned by such Grantor to infringe the
intellectual property rights of any other Person.

 

(e)           Such Grantor will notify the Administrative Agent and the other
Secured Parties as soon as reasonably practicable (but in any event within
thirty (30) days) if a Responsible Officer of such Grantor knows that any
application or registration relating to any material Intellectual Property owned
by such Grantor has or will become forfeited, abandoned or dedicated to the
public (except at the end of its statutory term), or of any materially adverse
determination (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property owned by
such Grantor or such Grantor’s right to register the same or to own and maintain
the same (other than office actions issued in the ordinary course of prosecution
of any pending applications for patents or applications for registration of
other Intellectual Property).

 

(f)            Whenever such Grantor, shall file an application for the
registration of any Copyright, Patent or Trademark owned by such Grantor with
the United States Patent and Trademark Office or the United States Copyright
Office, such Grantor shall report such filing to the Administrative Agent
concurrently with the delivery of the financial statements referred to in
Section 6.1(a) or (b) of the Credit Agreement.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all reasonably necessary agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s and the Lenders’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

 

(g)           Such Grantor will take commercially reasonable steps to maintain
each registration of the material Intellectual Property owned by such Grantor
for so long as such Intellectual Property is material to the business of such
Grantor, except as would not reasonably be expected to have a Material Adverse
Effect, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

 

(h)           In the event that, to the knowledge of a Responsible Officer of
the Grantor, any material Intellectual Property owned by such Grantor is
infringed, misappropriated or diluted by a third party, such Grantor shall (i)
take such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such material Intellectual Property and (ii) if such
infringement, misappropriation or dilution would reasonably be expected to have
a Material Adverse Effect, promptly notify the Administrative Agent after it
learns thereof and, if appropriate, sue for infringement, misappropriation or
dilution, seek injunctive relief where appropriate and seek to recover any and
all damages for such infringement, misappropriation or dilution.

 

5.6.         Commercial Tort Claims.  If the Grantors or any of them shall at
any time acquire a Commercial Tort Claim such Grantor(s) shall, within a
reasonable period of time (but in any

 

15

--------------------------------------------------------------------------------


 

event no later than within 60 days thereof), notify the Administrative Agent in
writing of the brief details thereof and shall grant to the Administrative Agent
for the benefit of the Secured Parties a security interest therein and in the
proceeds thereof, all on the terms of this Agreement, and in writing in form and
substance reasonably satisfactory to the Administrative Agent.  This Section 5.6
shall apply only to Commercial Tort Claims (i) that are not claims against the
Administrative Agent or any of the other Secured Parties in their capacities as
such or as Administrative Agent or Secured Parties under the Loan Documents, and
(ii) as to which the Grantor(s) holding any such claim has been advised by
counsel engaged for the purpose of prosecuting such claim that such claim is
reasonably likely to result in a judgment or negotiated settlement in excess of
$2,500,000.  The Grantor(s) shall have sole control of all aspects of commercial
tort claims that are subject to this Section 5.6 unless and until an Event of
Default has occurred and is continuing, the Loan Document Obligations have been
accelerated and the Administrative Agent has begun exercising rights with
respect to other Collateral under this Agreement.

 

SECTION 6.         REMEDIAL PROVISIONS.

 

6.1.         Certain Matters Relating to Receivables.

 

(a)           Subject to applicable law and contractual rights, if any, in each
case relating to confidentiality, at any time after the occurrence and during
the continuance of an Event of Default, during any field examination permitted
under the Credit Agreement, the Administrative Agent shall have the right to
make test verifications of the Receivables in any manner and through any medium
that it reasonably considers advisable, and each Grantor in the name of such
Grantor shall furnish all such assistance and information as the Administrative
Agent may reasonably require in connection with such test verifications.

 

(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables (except in respect of any Receivable subject to
Retained Rights to the extent not permitted by applicable law), and the
Administrative Agent may, subject to Section 7.4, with the consent of the
Required Lenders, or upon the request of the Required Lenders, the
Administrative Agent shall, curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default under
Sections 8(a) or (f) of the Credit Agreement.  Except as set forth in Section
6.1(c), at any time after the occurrence and during the continuance of an Event
of Default under Sections 8(a) or (f) of the Credit Agreement, subject to
Section 7.4, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, require any payments of Receivables, when collected by any Grantor, (i)
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent as collateral security for
such Grantor’s Obligations, subject to withdrawal by the Administrative Agent
for the account of the Secured Parties in payment of such Grantor’s Obligations
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

16

--------------------------------------------------------------------------------


 

(c)           At any time after the occurrence and during the continuance of an
Event of Default under Sections 8(a) or (f) of the Credit Agreement, the
Administrative Agent may, subject to Section 7.4, with the consent of the
Required Lenders, or upon the request of the Required Lenders, the
Administrative Agent shall require that (1) any payments of Receivables (other
than Receivables subject to Retained Rights) shall be directed by the applicable
Grantor or the Administrative Agent to be sent directly to a lockbox address
designated by the Administrative Agent and daily deposited into a lockbox
account at the Administrative Agent under the sole dominion and control of the
Administrative Agent, and (2) the applicable Grantor shall cause any payments of
Government Receivables subject to Retained Rights, when collected by any
Grantor, to be forthwith (and, in any event, within two Business Days) deposited
by such Grantor into a separate deposit account (the “Government Receivables
Account”) under the dominion and control of the Grantor, for which such Grantor
shall have delivered a standing direction to the depository holding such
applicable Government Receivables Account, directing it to sweep cash proceeds
of such Receivables daily and to wire and deposit the same into the Collateral
Account specified in Section 6.1(b) above, all to the extent not prohibited by
applicable law.  It shall be an Event of Default under the Credit Agreement if
any Grantor changes such standing direction.  Each such deposit of Proceeds of
Receivables subject to Retained Rights deposited in the Government Receivables
Account shall be accompanied by a report delivered to the Administrative Agent
within two Business Days after the deposit thereof into the Government
Receivables Account, identifying in reasonable detail the nature and source of
the payments included in such deposit.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default, at the Administrative Agent’s reasonable request, each Grantor shall
deliver to the Administrative Agent all copies of (or originals to the extent
deemed necessary by the Administrative Agent) all material documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables of such Grantor, including, without limitation, copies of (or
originals to the extent deemed necessary by the Administrative Agent)  all
orders, invoices and shipping receipts.

 

6.2.         Communications with Obligors; Grantors Remain Liable.

 

(a)           Subject to applicable law and contractual rights, if any, in each
case relating to confidentiality, at any time after the occurrence and during
the continuance of an Event of Default, the Administrative Agent in its own name
may at any time communicate with obligors under the Receivables and parties to
the Contracts to verify with them to the Administrative Agent’s reasonable
satisfaction the existence, amount and terms of any Receivables or Contracts.

 

(b)           At any time after the occurrence and during the continuance of an
Event of Default under Section 8(a) or (f) of the Credit Agreement, upon the
request of the Administrative Agent, which request the Administrative Agent may
make, subject to Section 7.4, with the consent of the Required Lenders, or shall
make upon the request of the Required Lenders, each Grantor shall notify
obligors on the Receivables (except where such Receivables are subject to
Retained Rights) and parties to the Contracts that the Receivables and the
Contracts have been assigned for security to the Administrative Agent for the
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3.         Pledged Stock.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given three (3) Business Days’ prior
written notice to the relevant Grantor of the Administrative Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b) (which, for the
avoidance of doubt, subject to Section 7.4, shall only be exercised with the
consent or at the direction of the Required Lenders), each Grantor shall be
permitted to receive all dividends and other distributions paid in respect of
the Pledged Stock, all payments made in respect of the Pledged Notes and all
distributions made in respect of the Pledged LLC Interests, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Investment Property.

 

(b)           To the extent permitted by applicable law, if an Event of Default
shall occur and be continuing and the Administrative Agent shall have given
three (3) Business Days’ prior written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, (i) the Administrative Agent,
subject to Section 7.4, with the consent of the Required Lenders may, or upon
the request of the Required Lenders shall have the right to receive any and all
cash dividends, payments, or other Proceeds paid in respect of the Investment
Property (other than dividends, payments and proceeds expressly permitted by the
Credit Agreement to be paid to a party other than the Administrative Agent or
any other Secured Party), to hold the same as additional collateral security for
and make application thereof to such Grantor’s Obligations in accordance with
Section 6.5, and (ii) subject to Section 7.4, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, have the right to register any or all
of the Investment Property constituting Collateral in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit

 

18

--------------------------------------------------------------------------------


 

and deliver any and all of the Investment Property with any committee,
depository, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.  Upon the cure or waiver of all continuing Events of Default in
accordance with the Credit Agreement, (a)(i) each Grantor shall have the right
to receive the payments, proceeds, dividends, distributions, monies,
compensation, property, assets, instruments or rights that it would be
authorized to receive and retain pursuant to this Agreement absent an Event of
Default (ii) the Administrative Agent shall deliver to the respective Grantor
all cash and monies that such Grantor is entitled to retain pursuant to this
Agreement which have not been applied to the repayment of the Obligations
pursuant to and in accordance with this Agreement or the Credit Agreement and
(b) each Grantor shall have the right to exercise the voting, managerial and
other consensual rights and powers that it would otherwise be entitled to
pursuant to this Agreement absent an Event of Default and the Administrative
Agent shall (at the expense of the Borrower) cause any Investment Property
registered pursuant to clause (ii) of this Section 6.3(b) in the name of the
Administrative Agent to be registered in the name of the original Grantor in
which such Investment Property was registered prior to the Event of Default
which has been cured or waived.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

6.4.         Proceeds to be Turned Over To Administrative Agent.  In addition to
the rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, upon request of the Administrative Agent, subject
to Section 7.4, with the consent of, or upon the request of, the Required
Lenders, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form (except as any Receivable subject
to Retained Rights not in exact form to the extent prohibited by applicable law,
but only Proceeds in form to the extent not so prohibited) received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required).  All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control.  All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all of such Grantor’s Obligations and shall not constitute payment thereof
until applied as provided in Section 6.5.  Upon the cure or waiver of all
continuing Events of Default in accordance with the Credit Agreement, each
Grantor shall have the right to receive the Proceeds that it would be authorized
to receive and retain pursuant to this Agreement absent an Event of Default.

 

19

--------------------------------------------------------------------------------


 

6.5.         Application of Proceeds.  At such intervals as may be agreed upon
by the applicable Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, subject to Section 7.4, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, apply all or
any part of Proceeds constituting Collateral held in the Collateral Account in
payment of the Obligations in the following order: first, to all incurred and
unpaid fees and reasonable expenses of the Administrative Agent or any other
Secured Party with respect to the Credit Agreement, the other Loan Documents,
any Specified Swap Agreement, any agreement related to Cash Management
Obligations or the Collateral; second, to the Administrative Agent, for
application by it towards payment of amounts then due and owing and remaining
unpaid in respect of the applicable Obligations, pro rata among the Secured
Parties according to the amounts of the applicable Obligations then due and
owing and remaining unpaid to the Secured Parties; and third, any balance of
such Proceeds remaining after the Obligations (other than contingent obligations
under general indemnification provisions as to which no claim is pending) shall
have been paid in full, no Letters of Credit shall be outstanding (unless cash
collateralized or subject to backstop letters of credit, in each case on terms
satisfactory to the Issuing Bank) and the Commitments shall have terminated
shall be paid over to the Borrower or whomsoever may be lawfully entitled to
receive the same.  Notwithstanding the foregoing, no amount received from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.

 

6.6.         Code and Other Remedies.

 

(a)           If any Event of Default has occurred and is continuing, the
Administrative Agent (subject to Section 7.4, at the direction of the Required
Lenders), on behalf of the Secured Parties, may exercise, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law (except in respect of any Receivable subject to Retained Rights
to the extent not permitted by applicable law).  Without limiting the generality
of the foregoing, the Administrative Agent (subject to Section 7.4, at the
direction of the Required Lenders), without further demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below), to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the extent permitted by law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent (subject to Section
7.4, at the direction of the Required Lenders) shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released.  Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Administrative Agent shall apply the net proceeds

 

20

--------------------------------------------------------------------------------


 

of any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including reasonable and documented fees and
disbursements of one counsel to all Secured Parties in the aggregate, to the
payment in whole or in part of the Obligations, in such order as set forth in
Section 6.5, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
days before such sale or other disposition.

 

(b)           If at any time when the Administrative Agent shall determine to
exercise its right to sell all or any part of the Pledged Stock pursuant to this
Section, and if such Pledged Stock or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Securities Act or the
securities laws of any state, the Administrative Agent is hereby expressly
authorized to sell such Pledged Stock or such part thereof by private sale in
such manner and under such circumstances as the Administrative Agent may deem
commercially reasonable in order that such sale may legally be effected without
such registration.  The Administrative Agent shall sell all or any part of the
Pledged Stock at a price which the Administrative Agent deems commercially
reasonable under the circumstances.

 

6.7.         Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay such Grantor’s Obligations.

 

SECTION 7.         THE ADMINISTRATIVE AGENT.

 

7.1.         Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)           Until the termination of this Agreement or the release of such
Grantor pursuant to Section 9.16, each Grantor hereby appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to (except any notice otherwise
required herein or in the other Loan Documents) or assent by such Grantor, to do
any or all of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable (except
where such Receivables are subject to Retained Rights) or Contract or with
respect to, any other Collateral and file any

 

21

--------------------------------------------------------------------------------


 

claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Receivable (except where such
Receivables are subject to Retained Rights) or Contract or with respect to any
other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property owned by or licensed to
the Grantor, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens (other than Permitted Liens)
levied or placed on or threatened against the Collateral, effect any repairs or
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Sections 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1) upon three (3) Business Days’ written notice to the applicable
Grantor, direct any party liable for any payment under any of the Collateral
(except in respect of any Receivable subject to Retained Rights) to make payment
of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; (2) upon three
(3) Business Days’ prior written notice to the applicable Grantor, ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral (except in respect of any Receivable subject to Retained
Rights); (3) sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against Grantors, assignments,
verifications, notices and other documents in connection with any of the
Collateral (except in respect of any Receivable subject to Retained Rights); (4)
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral (except in respect
of any Receivable subject to Retained Rights) or any portion thereof and to
enforce any other right in respect of any Collateral (except in respect of any
Receivable subject to Retained Rights); (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its reasonable discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral (except in respect of
any Receivable subject to Retained Rights) as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s

 

22

--------------------------------------------------------------------------------


 

expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral (except in respect of any Receivable subject to Retained Rights) and
the Administrative Agent’s and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing and, subject to Section 7.4, the Required
Lenders have consented to or requested that the Administrative Agent exercise
such rights.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option during the
existence of an Event of Default, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)           The reasonable, out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1
shall be payable by such Grantor to the Administrative Agent in accordance with
Section 10.5 of the Credit Agreement.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2.         Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct or material breach of this Agreement or any other Loan Document.

 

7.3.         Execution of Financing Statements.  Pursuant to the New York UCC
and any other applicable law, each Grantor authorizes the Administrative Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral

 

23

--------------------------------------------------------------------------------


 

without the signature of such Grantor in such form and in such offices as the
Administrative Agent determines appropriate to perfect the security interests of
the Administrative Agent under this Agreement; provided, that the Administrative
Agent shall provide the applicable Grantor (or the Borrower) with a photocopy of
any such filings.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all assets of the Debtor” (as the term “Debtor” is
defined in such financing statement) or words of similar effect.

 

7.4.         Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

Notwithstanding anything herein or in any other Loan Document to the contrary,
(i) no consent, direction or instructions of the Required Lenders shall be
required in connection with the exercise by the Administrative Agent of any of
its rights under Section 9.19 and (ii) in connection with any action requiring
Required Lenders’ consent or direction hereunder or in any other Loan Document,
if the Administrative Agent has asked the Required Lenders for instructions and
the Required Lenders have not yet responded to such request, the Administrative
Agent will be authorized but not required to take such actions with regard to
the existence and continuance of any Event of Default which the Administrative
Agent, in good faith, believes to be reasonably required to protect the
interests of the Secured Parties in and to preserve the value of, in each case,
the Collateral; provided that once instructions from the Required Lenders have
been received by the Administrative Agent, the actions of the Administrative
Agent will be governed thereby; provided further that nothing in clause (ii)
shall permit the Administrative Agent to exercise the voting or other consensual
rights, proxy or power in respect of any Pledged Equity or become the registered
owner of the Pledged Equity without actually receiving the consent of the
Required Lenders.  In furtherance of the foregoing provisions of this Section
7.4, each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms of this Section 7.4.

 

SECTION 8.         INDEMNITY, SUBROGATION AND SUBORDINATION.

 

8.1.         Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 8.3), the Borrower agrees that (a) in the event a payment of
any Secured Obligation shall be made by any Guarantor under this Agreement, the
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in

 

24

--------------------------------------------------------------------------------


 

part any Secured Obligation owed to any Secured Party, the Borrower shall
indemnify such Grantor in an amount equal to the fair value of the assets so
sold.

 

8.2.         Contribution and Subrogation.  Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 8.3) that, to the extent any
other Guarantor hereunder shall have paid (or shall be deemed to have paid, as a
result of a sale of the Collateral owned by it in accordance with Sections 5.01
or 5.03 herein) more than its proportionate share of any payment hereunder in
respect of any Obligation owed to any Secured Party and such other Guarantor or
Grantor (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 8.1, the Claiming Party shall be entitled to
seek and receive contribution from the Contributing Parties which have not paid
their respective share of such payment.  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 8.2 shall be subrogated to
the rights of such Claiming Party under Section 8.1 to the extent of such
payment.

 

8.3.         Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors and Grantors under Sections 8.1 and
8.2 and all other rights of indemnity, contribution or right of exercise of
subrogation under applicable law or otherwise shall be fully subordinated to the
payment in full of the Secured Obligations (other than contingent
indemnification obligations not then due).  No failure on the part of the
Borrower or any Guarantor or Grantor to make the payments required by Sections
8.1 and 8.2 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor or
Grantor with respect to its Obligations hereunder, and each Guarantor and
Grantor shall remain liable for the full amount of the Obligations of such
Guarantor or Grantor hereunder.

 

SECTION 9.         MISCELLANEOUS.

 

9.1.         Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

9.2.         Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement and shall be addressed to
such Grantor, c/o the Borrower’s address set forth in the Credit Agreement;
provided that any communication or notice hereunder from the Administrative
Agent to any Loan Party upon the occurrence and during the continuation of an
Event of Default may be given by telephone if promptly confirmed in writing.

 

9.3.         No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Secured Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Administrative Agent or
such

 

25

--------------------------------------------------------------------------------


 

Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

9.4.         Enforcement Expenses; Indemnification.

 

(a)           Each Guarantor and Grantor agrees to pay or reimburse and
indemnify each Lender, the Administrative Agent and the other Indemnitees to the
extent the Borrower would be required to do so under Section 10.5 of the Credit
Agreement.

 

(b)           The agreements in this Section 9.4 shall survive repayment of each
of the Borrower’s and the Guarantor’s Obligations and all other amounts payable
under the Loan Documents.

 

9.5.         Successors and Assigns.  This Agreement shall be binding upon the
permitted successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the Lenders and their permitted successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

 

9.6.         Set-Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time after the
occurrence and during the continuance of an Event of Default, to exercise its
right of set-off in accordance with Section 10.7 of the Credit Agreement without
prior notice to such Grantor, any such notice being expressly waived by such
Grantor to the extent permitted by applicable law.

 

9.7.         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or .PDF), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

 

9.8.         Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.9.         Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10.       Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Parties relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

26

--------------------------------------------------------------------------------


 

9.11.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.12.       Submission To Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the court of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, at its address
referred to in Section 9.2 or at such other address of which the Administrative
Agent or the applicable Grantor (as the case may be) shall have been notified
pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent, not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

9.13.       Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of guarantor and lender; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

27

--------------------------------------------------------------------------------


 

9.14.       Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.9(c) of the
Credit Agreement shall become a Guarantor and Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

 

9.15.       Authorization to Release Guarantees and Liens.  Notwithstanding
anything to the contrary contained herein, the Administrative Agent is hereby
irrevocably authorized (without requirement of notice to or consent of any other
Secured Party except as expressly required by Section 10.1 of the Credit
Agreement) to take any action requested by the Grantors having the effect of
releasing any Guarantor, Collateral or Secured Obligations to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1 of the
Credit Agreement.

 

9.16.       Termination or Release.

 

(a)           At such time as the Loans and the other Obligations (other than
obligations under or in respect of Specified Swap Agreements, Cash Management
Obligations and contingent indemnification obligations for which no claim is
pending), shall have been paid in full, the Commitments have been terminated and
no Letters of Credit shall be outstanding (unless cash collateralized or subject
to other arrangements reasonably acceptable to the Issuing Bank and the
Administrative Agent), the Collateral shall be automatically released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.

 

(b)           A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the security interest in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary of the Borrower, ceases to be
required to be a Loan Party pursuant to the terms of the Loan Documents or is
designated as an Unrestricted Subsidiary or becomes an Excluded Subsidiary in
accordance with the Credit Agreement.  The security interest in the Pledged
Stock of any Subsidiary Guarantor shall be automatically released if, in
accordance with the Credit Agreement, such Subsidiary Guarantor is designated an
Unrestricted Subsidiary or such Pledged Stock becomes Excluded Property in
accordance with the Credit Agreement.

 

(c)           Upon any sale or other transfer or disposal (including wind-up or
dissolution) by any Grantor of any Collateral that is permitted under the Credit
Agreement to a Person that is not a Grantor (including, without limitation, any
fundamental change permitted under Section 7.4 of the Credit Agreement or a
Subsidiary becoming an Excluded Subsidiary), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.1 of the Credit Agreement, the security
interest in such Collateral shall be automatically released from the Liens
created hereby, all without delivery of any instrument or performance of any act
by any party.

 

28

--------------------------------------------------------------------------------


 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Administrative Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all releases or other
documents that such Grantor shall reasonably request to evidence such
termination or release and assign, transfer and deliver to such Grantor such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of the Administrative Agent or the
other Secured Parties and has not theretofore been released pursuant to this
Agreement.  Any execution and delivery of documents pursuant to this Section
9.16 shall be without recourse to or warranty by the Administrative Agent.

 

9.17.       WAIVER OF JURY TRIAL.  EACH GUARANTOR AND GRANTOR AND, BY THEIR
ACCEPTANCE HEREOF, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.18.       Subject to Intercreditor Agreement.  Notwithstanding anything herein
to the contrary, (i) the Liens and security interests granted to the
Administrative Agent pursuant to the Credit Agreement and this Agreement, as
applicable, are expressly subject to the First Lien Intercreditor Agreement,
Junior Lien Credit Agreement and any other intercreditor agreement entered into
pursuant to the Credit Agreement and (ii) the exercise of any right or remedy by
the Administrative Agent hereunder or under the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement and any other intercreditor
agreement entered into pursuant to the Credit Agreement is subject to the
limitations and provisions of the First Lien Intercreditor Agreement, the Junior
Lien Intercreditor Agreement and any other intercreditor agreement entered into
pursuant to the Credit Agreement. In the event of any conflict between the terms
of the First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement or any other such intercreditor and terms of this Agreement, the terms
of the First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement or such other intercreditor agreement, as applicable, shall govern.

 

9.19.       Administrative Agent and Collateral Agent May File Proofs of Claim. 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment or composition under any
bankruptcy or insolvency law or any other judicial proceeding relative to any
Grantor, the Administrative Agent (irrespective of whether the principal of any
Loan or Revolving L/C Exposure shall then be due and payable and irrespective of
whether the Administrative Agent have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the amount of the principal and
interest owing and unpaid in respect of the Loans, Revolving L/C Exposures and
all other Obligations, in each case, that are owing and unpaid by such Grantor
and to file such other documents as may be necessary or advisable in order to
have such claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under the Credit Agreement which are
payable by such Grantor) allowed in such judicial proceeding;

 

29

--------------------------------------------------------------------------------


 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator, examiner or other similar official in any such judicial proceeding
is hereby authorized by each Lender and the Issuing Lender to make such payments
to the Administrative Agent and, if the Administrative Agent shall consent, to
the making of such payments directly to the Lenders and the Issuing Lender, to
pay to the Administrative Agent (and Lenders and Issuing Lender, as applicable)
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under the Credit Agreement in each case
reimbursable or payable by such Grantor.

 

[Signature Page Follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Security Agreement to be duly executed and delivered under seal as of the date
first above written.

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Lewis

 

Name:

Richard Lewis

 

Title:

Vice President

 

 

 

 

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

By:

/s/ Richard Lewis

 

Name:

Richard Lewis

 

Title:

Vice President

 

 

 

 

 

 

 

21C EAST FLORIDA, LLC

 

21ST CENTURY ONCOLOGY, LLC

 

21ST CENTURY ONCOLOGY MANAGEMENT SERVICES, INC.

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY, MARYLAND LLC

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, LLC

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

21ST CENTURY ONCOLOGY OF WASHINGTON, LLC

 

21ST CENTURY ONCOLOGY SERVICES, LLC

 

AHLC, LLC

 

AMERICAN CONSOLIDATED TECHNOLOGIES, L.L.C.

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

[Signature Page Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ASHEVILLE CC, LLC

 

ATLANTIC UROLOGY CLINICS, LLC

 

AURORA TECHNOLOGY DEVELOPMENT, LLC

 

BERLIN RADIATION THERAPY TREATMENT CENTER, LLC

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

CAROLINA RADIATION AND CANCER TREATMENT CENTER, LLC

 

CAROLINA REGIONAL CANCER CENTER, LLC

 

DERM-RAD INVESTMENT COMPANY, LLC

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

FOUNTAIN VALLEY & ANAHEIM RADIATION ONCOLOGY CENTERS, INC.

 

GETTYSBURG RADIATION, LLC

 

GOLDSBORO RADIATION THERAPY SERVICES, LLC

 

JACKSONVILLE RADIATION THERAPY SERVICES, LLC

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEW YORK  RADIATION  THERAPY MANAGEMENT SERVICES, LLC

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

ONCURE HOLDINGS, INC.

 

ONCURE MEDICAL CORP.

 

PHOENIX MANAGEMENT COMPANY,  LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.

 

[Signature Page Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

RVCC, LLC

 

SAMPSON ACCELERATOR, LLC

 

SAMPSON SIMULATOR, LLC

 

U.S. CANCER CARE, INC.

 

USCC FLORIDA ACQUISITION, LLC

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

 

 

 

By:

/s/ Richard Lewis

 

Name:

Richard Lewis

 

Title:

Treasurer

 

 

 

 

CAREPOINT HEALTH SOLUTIONS, LLC

 

 

 

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Treasurer

 

 

 

 

 

 

 

PALMS WEST RADIATION THERAPY, L.L.C.

 

21st Century Oncology, LLC, its Sole member

 

 

 

 

By:

/s/ Richard Lewis

 

Name:

Richard Lewis

 

Title:

Treasurer

 

[Signature Page Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

   Administrative Agent

 

 

 

 

 

By:

/s/ Nehal Abdel Hakim

 

 

Name: Nehal Abdel Hakim 

 

 

Title:  Authorized Signatory

 

[Signature Page Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

Annex I to
Guarantee and Security Agreement

 

ASSUMPTION AGREEMENT, dated as of                                   ,
            , made by                                 , a                       
corporation (the “Additional Grantor”), in favor of MORGAN STANLEY SENIOR
FUNDING, INC. as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

 

WITNESSETH:

 

WHEREAS, 21ST CENTURY ONCOLOGY, INC. (the “Borrower”), the Lenders, the
Administrative Agent and others have entered into a Credit Agreement, dated as
of April 30, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s affiliates (other than the Additional Grantor) have entered into
the Guarantee and Security Agreement, dated as of April 30, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Security Agreement”) in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Security
Agreement;

 

NOW, THEREFORE, IT IS AGREED

 

1.             Guarantee and Security Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 9.14
of the Guarantee and Security Agreement, hereby becomes a party to the Guarantee
and Security Agreement as a Guarantor and Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder.  As security
for the Obligations (as defined in the Guarantee and Security Agreement), the
Additional Grantor hereby grants a security interest in all of the Collateral
(as defined in the Guarantee and Security Agreement) to the Administrative
Agent.  The information set forth in Annex 1-A hereto is hereby added to the
information set forth in the Schedules to the Guarantee and Security Agreement. 
The Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Security Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2.             Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered under seal as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule A — Investment Property

 

Supplement to Schedule B — Perfection Information

 

Supplement to Schedule C — Jurisdictions of Organization
and Chief Executive Office

 

Supplement to Schedule D — Intellectual Property

 

Supplement to Schedule E — Commercial Tort Claims

 

--------------------------------------------------------------------------------